DETAILED ACTION
Response to Amendment
This is a non-final office action in response to a communication filed on January 27, 2022.  Claims 1-4 and 7-14 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn.  After reconsideration, new grounds of rejection are presented as follows.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saffell (U.S. Patent Pub. 2017/0276634) in view of Naito (U.S. Patent Pub. 2005/0274615), and further in view of Akiyama (U.S. 9,134,265), and further in view of Chen (U.S. Patent Pub. 2018/0105941), supported by Krishnan (L. Krishnan, Platinum Black Polymer Electrolyte Membrane Based Electrodes Revisited, Journal of The Electrochemical Society, 155(9), 2008, B869-B876) for claim 9.
Regarding claim 1, Saffell teaches a gas sensing device (Fig. 1; [0084] line 3: a gas sensor 2), comprising
a housing (Fig. 1; [0084] line 3: a housing 16) having an accommodating space (Fig. 1: indicating the housing 16 forming an inside accommodating space);
a cover disposed on the housing (Fig. 1: indicating a top cover of the housing disposed on the housing 16, which is deemed to be the cover), the cover having a top 
a gas sensing module (Fig. 1; [0084] lines 3-7: a sensing working electrode 11, a counter electrode 13, a reference electrode 14, an additional working electrode 35, a body or reservoir of electrolyte mainly held in wetting filters 15; all of these components are together deemed to be the gas sensing module) disposed in the accommodating space (Fig. 1: indicating all components of the gas sensing module inside the housing 16);
wherein the gas sensing module (Fig. 1; [0084] lines 3-7: a sensing working electrode 11, a counter electrode 13, a reference electrode 14, an additional working electrode 35, a body or reservoir of electrolyte mainly held in wetting filters 15; all of these components are together deemed to be the gas sensing module) comprises 
a working electrode (Fig. 1: a sensing working electrode 11), 
a first auxiliary electrode (Fig. 1: an additional working electrode 35), 
a reference electrode (Fig. 1: a reference electrode 14), 
a second auxiliary electrode (Fig. 1: a counter electrode 13), and 

the second auxiliary electrode is located between the reference electrode and the electrolyte bath (Fig. 1: indicating the counter electrode 13 is between the reference electrode 14 and the wetting filter 15);
wherein the working electrode comprises a porous material and a structure carried on the porous material ([0086] lines 1-4: the working electrode is a carbon electrode and typically comprise a catalytic layer of carbon mixed with PTFE binder bonded to a gas porous hydrophobic PTFE support; lines 11-14: a mixture of carbon and microparticulate PTFE is sintered and is preferably prepared by pressing the resulting mixture onto a support in the form of a gas porous membrane; here the PTFE support is deemed to be the porous material, and the mixture of carbon and microparticulate PTFE is deemed to be the structure, i.e., the catalyst, carried on the porous material).

Saffell does not explicitly disclose an area of the first opening is larger than an area of the second opening.
However, Naito teaches a gas sensing element 1 (Fig. 1, 5; [0058] line 3), including a chamber forming layer 14 and a cover shielding layer 17, forming a chamber space 140 (Fig. 1, 5; [0059] lines 2-3).  An introducing hole 3 is formed in the shielding layer 17 (Fig. 1; [0059] lines 9-10), and it is preferable to form the introducing hole 3 whose cross-sectional area becomes larger when the distance from the chamber space 140 increases (Fig. 5; [0080] lines 5-8).  Thus, Naito teaches a cover (Fig. 5: shielding layer 17) disposed on the housing (Fig. 5: the chamber forming layer 14), the cover 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saffell by substituting the gas inlet with the one having an area of the first opening larger than an area of the second opening as taught by Naito because simple substitution of one known element, i.e., gas inlet with a larger opening at the top surface than that at the bottom surface, for another, i.e., a gas inlet with the same area of openings at two surface, to obtain predictable results for introducing gas into the gas sensor is prima facie obvious. MPEP 2141(III)(B). 

Saffell does not explicitly disclose the first auxiliary electrode is located between the working electrode and the reference electrode, the reference electrode is located between the first auxiliary electrode and the second auxiliary electrode.
However, Saffell disclose the reference electrode 14 is between the sensing working electrode 11 and the additional working electrode 35 and the additional working electrode 35 is between the reference electrode 14 and the counter electrode 13 (Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saffell by substituting the electrode assembly of Saffell with one by rearranging positions of the first electrode, the working electrode, the reference electrode, and the second auxiliary electrode and putting the additional working electrode 35 above the reference electrode 14 to be the same as claimed because shifting the positions of the electrodes would not have modified the operation of the gas sensing apparatus and the rearrangement of parts is an obvious matter of design choice. MPEP 2144.04 (VI)(C).

Saffell does not explicitly disclose the structure carried on the porous material is a nanowire.
However, Akiyama teaches a gas sensor 100 contained a gas detector part 2 containing microcrystalline selenium 1 between two electrodes 3 and 4 (Fig. 4; Col. 7, lines 28-34).  A selenium nanowire is used as microcrystalline selenium 1 and fixed on one surface of a carbon tape 4B by adsorption (Fig. 4; Col. 7, lines 37-40).  Thus, Akiyama teaches a nanowire structure of selenium (Fig. 4: selenium nanowire 2) carried on the electrode 4 (Fig. 4; Col. 8, lines 1-4: electrode 4 can be formed from a material used for forming a conventional conductive electrode, such as carbon). 


Saffell and Akiyama do not explicitly disclose the nanowire structure is a ternary metal (claim 1) or the ternary metal consists of any three metals selected from a group consisting of Pt, Pd, Co, Ag, Sn, Cu, Ni, Au, and Ru (claim 7) or the ternary metal comprises PtPdNi (claim 8).
However, Chen teaches a planar dissolved oxygen sensing electrode (Fig. 1; [0021] lines 1-2), comprising an electric-conductive layer 20 (Fig. 1; [0021] line 6) on which an oxygen sensing layer 40 and a reference sensing layer 50 are carried (Fig. 1; [0021] lines 7-8).  The oxygen sensing layer 40 is constructed on the first reaction zone 23 of the first conductive part 21 of the electric-conductive layer 20 (Fig. 1; [0022] lines 1-3).  The oxygen sensing layer 40 includes plural catalyst particles 41 (Fig. 2; [0022] lines 6-7), which is formed by a single-metal component M1, a binary-metal component M1-M2, or by a ternary-metal component M1-M2-M3 ([0022] lines 15-16).  M1, M2, and M3 are one selected from a group consisting of a platinum (Pt), a palladium (Pd) and a nickel (Ni) ([0022] lines 19-22).  Thus, Chen teaches the catalyst particles formed on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saffell and Akiyama by substituting the nanowire material (i.e., selenium) with a ternary metal (e.g., PtPdNi) as taught by Chen.  The suggestion for doing so would have been that the ternary-metal component M1-M2-M3 (e.g., PtPdNi) is a suitable catalytic material for gas sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 9, Saffell teaches the working electrode comprises a porous material ([0086] line 14: a gas porous membrane, such as polytetrafluoroethylene PTFE sheet; here the PTFE binder is deemed to be the porous material carrying the catalyst, e.g., carbon or Pt), and a plurality of monatomic metal carried on the porous material and the monoatomic metal particles are made of Pt ([0086] line 20: such as the platinum black electrodes; thus the platinum black electrode comprises the monatomic metal of Pt).  Further, Krishnan provides an evidence that the platinum black electrode were the primary choice of the electrocatalyst electrodes (page B869, Col. 1, para. 2, lines 2-4).  The Pt black is metallic platinum which has an average agglomerate size (d50) on the order of approximately 1 µm (page B869, Col. 1, para. 2, lines 5-6).  Thus, the platinum black electrode as taught by Saffell comprises the plurality of monatomic Pt particles carried on the binder of the electrode.

50) on the order of approximately 1 µm (page B869, Col. 1, para. 2, lines 5-6).  Thus, the platinum black electrode as taught by Saffell comprises the plurality of first monatomic Pt particles carried on the binder of the electrode.

Saffell, Naito, and Akiyama do not explicitly disclose the working electrode comprises a plurality of second monatomic metal particles carried on the porous material, the second monoatomic metal particles are made of Pt, Pd, Co, Ag, Sn, Cu, Ni, Au, or Ru, and the second monoatomic metal particles are the first monoatomic metal particles are made of different material.
However, Chen teaches a planar dissolved oxygen sensing electrode (Fig. 1; [0021] lines 1-2) comprising an electric-conductive layer 20 (Fig. 1; [0021] line 6) on which an oxygen sensing layer 40 and a reference sensing layer 50 are carried (Fig. 1; [0021] lines 7-8).  The oxygen sensing layer 40 is constructed on the first reaction zone 1, a binary-metal component M1-M2, or by a ternary-metal component M1-M2-M3 ([0022] lines 15-16).  M1, M2, and M3 are one selected from a group consisting of a platinum (Pt), a palladium (Pd) and a nickel (Ni) ([0022] lines 19-22).  Thus, Chen teaches the catalyst particles formed on the working electrode comprises a binary-metal component M1-M2, in which two different monatomic metal particles (e.g., Pt, Pd) carried on the working electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saffell, Naito, and Akiyama by incorporating a second and different monoatomic metal (e.g., Pd) onto the working electrode that carries a first monoatomic metal (e.g., Pt) as taught by Chen.  The suggestion for doing so would have been that both Pt and Au (as one example) and their mixture are suitable materials for being the catalyst for working electrode and the selection of a known material (here, the known material is a mixture of Pt and Au), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saffell in view of Naito, Akiyama, and Chen, and further in view of Sinha (A. K. Sinha, Morphological Evolution of Two-Dimensional MnO2 Nanosheets and Their Shape Transformation to One-Dimensional Ultralong MnO2 Nanowires for Robust Catalytic Activity, The Journal of Physical Chemistry C, 2013(117), page 23976-86), supported by Li (Z. Li, et al. Rational Growth of Various α-MnO2 Hierarchical Structures and β- MnO2 Nanorods via a Homogeneous Catalytic Route, Crystal Growth & Design, 2005(5), page 1953-58) as an evidence for claim 3.
Regarding claim 2, Saffell, Naito, Akiyama, and Chen disclose all limitations of claim 1 as applied to claim 1.  Saffell further discloses a filter module (Fig. 1; [0084] line 10: an ozone filter 19), the filter module comprising a fixed structure (Fig. 1, 2C; [0092] line 6: a microporous solid filter layer 27) and a selective filter material ([0092] line 7: Mn2O3; or alternatively, [0132] line 3: MnO2), the fixed structure disposed on the cover (Fig. 2C; [0092] lines 7-8: formed between the inlet 17 and the first working electrode 11A) and located in the accommodating space (Fig. 2C: indicating the microporous solid filter layer 27 disposed in the accommodating space inside the housing 16), the selective filter material disposed in the fixed structure ([0092] lines 6-7: a microporous solid filter layer 27 comprising Mn2O3 formed thereon), the selective filter material covering the second opening (Fig. 2C; [0092] lines 10-12: a Mn2O3 powder present in the chamber 23 in addition to the solid filter 27; thus the Mn2O3 covering the second opening), the selective filter material comprising a metal oxide (Mn2O3 or MnO2 is a metal oxide).

Saffell, Naito, Akiyama, and Chen do not explicitly disclose the metal oxide is with a one-dimensional nanostructure.
However, Sinha teaches manganese dioxide nanostructures have been the subject of intensive research due to their potential applications in gas sensors (page 23976, Col. 1, para. 1, lines 1-3).  The reaction system KMnO4 and ethyl acetate give rise to 1D α-MnO2 nanowires (page 23983, Col. 1, para. 2, lines 1-2), indicating 2 nanosheets and α-MnO2 appearing with a crystalline 1D nanowire morphology (page 23983, Col. 1, para. 2, lines 6-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saffell, Naito, Akiyama, and Chen by substituting the metal oxide of the selective filter material with the metal oxide with a one-dimensional structure as taught by Sinha because the synthesis with the shape transformation from the nanosheets to the nanowires ensures higher purity and greatly reduces the production cost and thus offers a great opportunity for industrial scale-up preparation of 1D α-MnO2 nanomaterial (page 23984, Col. 2, para. 2, lines 1-3,m 7-10).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Regarding claim 3, Saffell, Naito, Akiyama, Chen, and Sinha disclose all limitations of claim 2 as applied to claim 2.  Saffell, Naito, Akiyama, Chen, and Sinha do not explicitly disclose the one-dimensional nanostructure is β or γ crystalline phase.
However, Sinha teaches different growth mechanism for synthesis of α, β, and γ 1D MnO2 nanowires (page 23983, Col. 1, para. 1, lines 5-6), as disclosed in the prior art, Li (page 1954, Col. 1, para. 3, 4: (c) synthesis of α-MnO2 Nanowire networks; (d) synthesis of β-MnO2 Nanorod).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saffell, Naito, Akiyama, Chen, and Sinha by substituting the one-dimensional nanostructure with α crystalline phase with the one-dimensional nanostructure with β crystalline phase because simple substitution 2 with different, α or β, crystalline phase, to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Regarding claim 4, Saffell teaches the metal oxide comprises MnO2 or Mn2O3 ([0092] line 7: Mn2O3; or alternatively, [0132] line 3: MnO2).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rump (U.S. 5,217,692) in view of Saffell, Naito, Akiyama, and Chen.
Regarding claim 11, Rump teaches a gas sensing system (Fig. 3), comprising:
a carrier (Col. 4, lines 33-34: a common carrier material);
a first gas sensing device (Fig. 3; Col. 4, lines 12-13: the sensor 2 is a tin dioxide sensor which detects oxidizable gases) disposed on the carrier (Col. 4, lines 32-34: the tin dioxide sensor 2 and the phthalocyanine sensor 3 can be mounted on a common carrier material); and 
a second gas sensing device (Fig. 3; Col. 4, lines 14-15: the sensor 3 is a phthalocyanine sensor reacting to reducible gases) disposed on the carrier (Col. 4, lines 32-34).

Rump does not explicitly disclose the first gas sensing device having the structure of the gas sensing device of the claim 1; and the second gas sensing device having the structure of the gas sensing device of the claim 1, the second gas sensing device further comprising a filter module, the filter module comprising a fixed structure and a selective filter material, the fixed structure disposed on the cover and located in 
However, Saffell, Naito, Akiyama, and Chen disclose all limitations of claim 1 as applied to claim 1, and Saffell further discloses a filter module (Fig. 1; [0084] line 10: an ozone filter 19), the filter module comprising a fixed structure (Fig. 2C; [0092] line 6: a microporous solid filter layer 27) and a selective filter material ([0092] line 7: Mn2O3; or alternatively, [0132] line 3: MnO2), the fixed structure disposed on the cover (Fig. 2C; [0092] lines 7-8: formed between the inlet 17 and the first working electrode 11A) and located in the accommodating space (Fig. 2C: indicating the microporous solid filter layer 27 disposed in the accommodating space inside the housing 16), the selective filter material disposed in the fixed structure ([0092] lines 6-7: a microporous solid filter layer 27 comprising Mn2O3 formed thereon), the selective filter material covering the second opening (Fig. 2C; [0092] lines 10-12: a Mn2O3 powder present in the chamber 23 in addition to the solid filter 27; thus the Mn2O3 covering the second opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rump by substituting the tin dioxide and phthalocyanine sensors with the sensors of combined Saffell, Naito, Akiyama, and Chen according to claim 1 containing a filter module as taught by Saffell because the evaluation unit evaluates the signal of one sensor factored by considering the signal of the second senor (Rump, Col. 4, lines 54-56) to obtain a reliable detection of the target substance (Col. 2, lines 23-24).  Simple substitution of one known element, i.e., two identical sensors with and without the filter module that filters one gas O3 (Saffell, [0004] lines 1-2), for another, i.e., two sensor in which one sensor eliminates one gas NO2 prima facie obvious. MPEP 2141(III)(B).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rump, Saffell, Naito, Akiyama, and Chen, and further in view of Sinha, supported by Li as an evidence for claim 13.
Regarding claims 12 and 14, Rump, Saffell, Naito, Akiyama, and Chen disclose all limitations of claim 11 as applied to claim 11.  Saffell further discloses the selective filter material comprising a metal oxide (claim 12) and the metal oxide comprise MnO2 or Mn2O3 (claim 14) ([0092] line 7: Mn2O3; or alternatively, [0132] line 3: MnO2).
Rump, Saffell, Naito, Akiyama, and Chen do not explicitly disclose the metal oxide is with a one-dimensional nanostructure.
However, Sinha teaches manganese dioxide nanostructures have been the subject of intensive research due to their potential applications in gas sensors (page 23976, Col. 1, para. 1, lines 1-3).  The reaction system KMnO4 and ethyl acetate give rise to 1D α-MnO2 nanowires (page 23983, Col. 1, para. 2, lines 1-2), indicating dissolution of amorphous δ-MnO2 nanosheets and α-MnO2 appearing with a crystalline 1D nanowire morphology (page 23983, Col. 1, para. 2, lines 6-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rump, Saffell, Naito, Akiyama, and Chen by substituting the selective filter material with a metal oxide (MnO2) with a one-dimensional structure as taught by Sinha because the synthesis with the shape transformation from the nanosheets to the nanowires ensures higher purity and greatly reduces the production cost and thus offers a great opportunity for industrial scale-up 2 nanomaterial (page 23984, Col. 2, para. 2, lines 1-3,m 7-10).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Regarding claim 13, Rump, Saffell, Naito, Akiyama, Chen, and Sinha disclose all limitations of claim 12 as applied to claim 12.  Rump, Saffell, Naito, Akiyama, Chen, and Sinha do not explicitly disclose the one-dimensional nanostructure is β or γ crystalline phase.
However, Sinha teaches different growth mechanism for synthesis of α, β, and γ 1D MnO2 nanowires (page 23983, Col. 1, para. 1, lines 5-6), as disclosed in the prior art, Li (page 1953-58; page 1954, Col. 1, para. 3, 4: (c) synthesis of α-MnO2 Nanowire networks; (d) synthesis of β-MnO2 Nanorod).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rump, Saffell, Naito, Akiyama, Chen, and Sinha by substituting the one-dimensional nanostructure with α crystalline phase with the one-dimensional nanostructure with β crystalline phase because simple substitution of one known element for another, i.e., MnO2 with different, α or β, crystalline phase, to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                   

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795